                        Case 4:19-cv-00289-WTM-CLR Document 14 Filed 08/25/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                 Southern District of Georgia
                  CALVIN B. JAMES,

                             Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV419-289
                                                                                                     CR418-205
                  UNITED STATES OF AMERICA,

                              Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that in accordance with the Order of the Court entered 8/25/20, the Report and Recommendation of

                    the Magistrate Judge is ADOPTED as the Court's opinion, and Petitioner's petition pursuant to 28

                    U.S.C. § 2255 is DISMISSED without prejudice. This case stands CLOSED.




                    8/25/2020                                                  John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
